Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
This application is objected for lacking an executed oath (declaration). The oath of 4/30/10 has no inventor signatures. Applicant is advised to file a proper oath (declaration) in response to this office action.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The species A-B and D-F are hereby rejoined with the elected species.
Authorization for this examiner’s amendment was given in an interview with Ms. Kathleen A. Tyrrell on 3/31/21.
Cancel claims 7-16.
In claim 6, line 3, after “thereof comprises”, delete “ downregulating, “.

The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 5-6 are directed to  a method for increasing carbon-based chemical product yield in an organism, said method comprising modifying an organism selected from a species of Cupriavidus or Ralstonia with diminished polyhydroxybutyrate synthesis by modulating activity of one or more polypeptides functioning to increase carbon uptake comprising one or more carbon transporter proteins selected from TctA, 
Claimed method is free of prior art. Further, the prior art fails to suggest such specifically claimed method. Hence, said method is also non-obvious.
Claims 1 and 5-6 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656